J-A25001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellant              :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 KEVIN ROBERT CAMPBELL                    :   No. 700 MDA 2020

               Appeal from the Order Entered March 9, 2020
    In the Court of Common Pleas of Clinton County Criminal Division at
                      No(s): CP-18-CR-0000372-2019


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY BOWES, J.:                        FILED FEBRUARY 08, 2021

     The Commonwealth appeals from the March 9, 2020 order granting

Kevin Robert Campbell’s pre-sentence oral motion to withdraw his guilty plea.

For the following reasons, we vacate the order and remand for further

proceedings consistent with this memorandum.

     The Commonwealth alleged that on June 6, 2019, Appellee sent several

text messages to Tracy Yost, attempting to intimidate her into withdrawing a

Protection from Abuse (PFA) order that she had obtained against him.

Appellee also tried to convince Ms. Yost to transfer her vehicle to his

possession.   As a result, Appellee was arrested and charged with witness

intimidation and related charges.

     Minutes before Appellee’s trial was scheduled to begin, he decided that

he wanted to plead guilty.     In exchange for Appellee’s open guilty plea to

intimidating a witness, the Commonwealth agreed to change the grading on
J-A25001-20



the charge from a third-degree felony to a second-degree misdemeanor. The

remaining charges were withdrawn. After Appellee completed a written and

oral colloquy, the trial court accepted his guilty plea. Sentencing was deferred

pending preparation of a pre-sentence investigation report (“PSI”).

       On March 9, 2020, the parties appeared for sentencing and, after a brief

recess to review two recent addendums to the PSI,1 trial counsel indicated

that Appellee wished to withdraw his guilty plea. The trial court began to ask

why, asking whether Appellee “claims he’s innocent, or --- [?]”             N.T.

Sentencing Hearing, 3/9/20, at 4. However, before the trial court could finish

its question, trial counsel replied “I believe so. Yes, Your Honor.” Id. There

was no further development of Appellee’s assertion of possible innocence

through his attorney.        Instead, the trial court proceeded directly into a

colloquy of Appellee, ensuring that his decision to seek withdrawal of his guilty

plea was voluntarily, intelligently, and knowingly made. Id. at 4-7.

       The Commonwealth objected to the plea withdrawal, asserting that the

timing of it, coinciding with Appellee’s review of the PSI addendum, meant

that Appellee’s assertion of innocence was merely pretextual. Id. at 7-8. In

its view, Appellee was asking to withdraw his plea because he did not like the
____________________________________________


1 The addendums were necessary to correct an error in the time credit that
Appellee had accumulated. The pre-sentence investigation report (“PSI”),
recommended a sentence of 194 days to twenty-three months of
incarceration. Originally, the report indicated that Appellant had 194 days of
credit and should be paroled immediately. This was incorrect. Appellant was
only entitled to eighteen days of credit. Thus, if the trial court followed the
probation office’s corrected recommendation, Appellant would be subjected to
additional jail time.

                                           -2-
J-A25001-20



probation department’s sentence recommendation, not because he believed

he was actually innocent. Id. at 8. However, the Commonwealth did not

assert that it would be prejudiced by the withdrawal. The trial court overruled

the Commonwealth’s objection, and permitted Appellee to withdraw the plea.

On March 18, 2020, the Commonwealth filed a motion for reconsideration. A

hearing on the motion originally was scheduled for April 27, 2020. However,

our Supreme Court declared a judicial emergency as a result of the COVID-19

pandemic and the courts were shut down. As a result, the hearing on the

Commonwealth’s motion for reconsideration was continued several times,

before finally being cancelled after the Commonwealth filed the instant

appeal.2 Both the Commonwealth and the trial court have complied with the

mandates of Pa.R.A.P. 1925.

       The Commonwealth raises the following issue for our review:

       Did the trial court abuse its discretion in granting [Appellee]’s
       motion to withdraw his plea after [Appellee] had entered an open
       plea to a misdemeanor of the second degree, then at sentencing
       sought to withdraw the plea upon learning that a sentence of
       incarceration was recommended in the pre-sentence investigation
       report and supplemental memoranda, then later made a bare
       assertion of innocence, thereby failing to provide a fair and just
       reason for withdrawing said plea.


____________________________________________


2 The Commonwealth’s notice of appeal was filed on May 8, 2020. While
normally the deadline for the Commonwealth to appeal would have been April
8, 2020, our Supreme Court’s April 28, 2020 Emergency Order of Statewide
Judicial Administration extended the filing deadline to May 11, 2020. We
further note that the Commonwealth’s notice of appeal included the necessary
certification that the March 9, 2020 order “substantially handicap[ed] the
prosecution.” Pa.R.A.P. 311(d).

                                           -3-
J-A25001-20



Commonwealth’s brief at 7.

      We review a trial court’s ruling on a pre-sentence motion to withdraw a

guilty plea for an abuse of discretion. Commonwealth v. Elia, 83 A.3d 254,

261 (Pa.Super. 2013).

      When a trial court comes to a conclusion through the exercise of
      its discretion, there is a heavy burden on the appellant to show
      that this discretion has been abused. An appellant cannot meet
      this burden by simply persuading an appellate court that it may
      have reached a different conclusion than that reached by the trial
      court; rather, to overcome this heavy burden, the appellant must
      demonstrate that the trial court actually abused its discretionary
      power. An abuse of discretion will not be found based on a mere
      error of judgment, but rather exists where the trial court has
      reached a conclusion which overrides or misapplies the law, or
      where the judgment exercised is manifestly unreasonable, or the
      result of partiality, prejudice, bias, or ill-will. Absent an abuse of
      discretion, an appellate court should not disturb a trial court’s
      ruling.

Commonwealth v. Norton, 201 A.3d 112, 120 (Pa. 2019) (citations

omitted).

      “At any time before the imposition of sentence, the court may, in its

discretion, permit, upon motion of the defendant, or direct, sua sponte, the

withdrawal of a plea of guilty or nolo contendere and the substitution of plea

of not guilty.” Pa.R.Crim.P. 591(A). Our Supreme Court has long directed

that such discretion should be exercised liberally in a defendants’ favor, so

long as a “fair-and-just reason” is offered, and withdrawal would not

substantially prejudice the Commonwealth. Commonwealth v. Forbes, 299

A.2d 268, 271 (Pa. 1973) (emphasis in original).



                                      -4-
J-A25001-20


      In Commonwealth v. Carrasquillo, 115 A.3d 1284 (Pa. 2015), our

Supreme Court provided further guidance as to what qualifies as a “fair-and-

just reason” in the context of innocence assertions. While the Court reaffirmed

the Forbes liberal-allowance standard, it felt the need to correct the widely

spread misconception that “a bare assertion of innocence” qualified as “a fair-

and-just reason” to withdraw a guilty plea. Id. at 1292. Rejecting this per

se approach, our Supreme Court explicitly held that “a bare assertion of

innocence is not, in and of itself, a sufficient reason” to grant a defendant’s

motion to withdraw a guilty plea. Id. at 1285. Instead,

      A defendant’s innocence claim must be at least plausible to
      demonstrate, in and of itself, a fair and just reason for
      presentence withdrawal of a plea. More broadly, the proper
      inquiry on consideration of such a withdrawal motion is whether
      the accused has made some colorable demonstration, under the
      circumstances, such that permitting withdrawal of the plea would
      promote fairness and justice.

Id. at 1292 (internal citation omitted). Thus, Carrasquillo established that

trial courts possess discretion to assess the plausibility of a defendant’s claim

of innocence. In doing so, “both the timing and the nature of the innocence

claim, along with the relationship of that claim to the strength of the

government’s evidence, are relevant.” Commonwealth v. Islas, 156 A.3d

1185, 1190 (Pa.Super. 2017).

      In applying the foregoing principles to this case, we agree with the

Commonwealth and conclude that the trial court applied the incorrect standard

for assessing assertions of innocence in pre-sentence guilty plea withdrawal


                                      -5-
J-A25001-20


cases.   Rather than following Carrasquillo’s requirement, the trial court

accepted a bare assertion of innocence as the grounds for withdrawal, which

caused it to cut off any further assessment at the sentencing hearing. As a

consequence, Appellee did not raise any facts or support any specific

circumstances which could have provided a basis for the court to find a sincere

or colorable claim of innocence. This is problematic because our Supreme

Court has repeatedly stated that a bare assertion of innocence is insufficient

to justify pre-trial withdrawal of a plea. See Carrasquillo, supra; Norton,

supra.

      Given the trial court’s misapplication of the law, and the sparse factual

record development as a result, we find that a remand for further development

of the record is needed. Accordingly, we vacate the trial court’s order granting

Appellee withdrawal of his guilty plea and remand for a new hearing on the

motion to withdraw Appellee’s guilty plea. At the evidentiary hearing, Appellee

will have the opportunity to substantiate his bare assertion of innocence so

that it may rise to the level of a “colorable” or “plausible” claim of innocence.

See Carrasquillo, supra. In return, the Commonwealth will have the option

to rebut the same, in order to assist the trial court with the proper credibility

determination.

      Order vacated. Case remanded. Jurisdiction relinquished.




                                      -6-
J-A25001-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/08/2021




                          -7-